In an action to recover damages for personal injuries which resulted from the collision of two motor vehicles, the appeal is from a judgment in favor of respondent entered on the verdict of a jury. Judgment affirmed, with costs. No opinion. Nolan, P. J., Wenzel, Murphy and Ughetta, JJ., concur; Beldock, J., dissents and votes to reverse the judgment and to grant a new trial, with the following memorandum: It was error to refuse a short adjournment in order to permit a witness for appellant to appear and testify to a material fact in the case.